Citation Nr: 0114477	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-21 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a right eye 
blindness disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from September 1974 to September 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claims 
for entitlement to service connection for a right knee 
disability, a right eye disability, bilateral hearing loss, 
and PTSD.  He thereafter perfected this appeal. 

In December 2000, the veteran testified at a video conference 
before the undersigned.  At that time, he also waived RO 
consideration of evidence submitted to the Board, pursuant to 
38 C.F.R. § 20.1304(c) (2000).  

In a June 1997 rating decision, the RO denied entitlement to 
service connection for a left knee condition.  The veteran 
was notified of the same in July 1997, and did not appeal 
that decision.  In a correspondence received from the veteran 
in July 1999, he mentioned his alleged left knee injury and 
the reason he believed that no service medical records were 
available regarding his left knee.  Also, at his December 
2000 video conference, the veteran testified about injury to 
"his knee," and that he had subsequently had surgery on 
that knee.  The record shows that the veteran has had surgery 
on his left knee only.  Inasmuch as the veteran's contentions 
and testimony are referable to a former claim for entitlement 
to service connection for a left knee injury, the matter is 
referred to the RO for the appropriate action, including 
notification to the veteran on how to reopen his claim.  

The issues of entitlement to service connection for a right 
eye blindness disability, and PTSD, are discussed in the 
remand which follows this decision.  


FINDINGS OF FACT

1.  A chronic right knee disorder of service origin has not 
been identified subsequent to service. 

2.  The veteran was exposed to acoustic trauma during 
service.

3.  The veteran's current bilateral hearing loss is causally 
or etiologically related to the acoustic trauma he was 
exposed to during service.


CONCLUSIONS OF LAW

1.  A chronic right knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991), Veterans Claims Assistance Act of 2000, Pub. L. No.  
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.303 (2000).

2.  A bilateral hearing loss disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991), Veterans Claims Assistance Act of 2000, Pub. L. No.  
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.385 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Board notes that while this case was in appellate status, 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-98  (2000) (to be 
codified as amended at 38 U.S.C. § 5103, 5103A), became law, 
effective on November 9, 2000.  This law imposed additional 
duties and obligations on the VA in developing claims.  The 
RO has met its duty to assist the veteran in the development 
of these claims under the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  By virtue of notice given to the veteran 
in April 2000, and the Statement of the Case issued to the 
veteran in August 2000, the veteran was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim for a right knee disability.  Any 
evidence so identified by the veteran has been obtained and 
considered by the RO.  Regarding bilateral hearing loss, the 
veteran was not given a VA examination to determine the 
current severity of his hearing loss, however, the Board will 
grant the veteran this benefit based upon existing medical 
evidence, and he is therefore not prejudiced in this regard.  
See Bernard v. Brown, 4 Vet. App. 384,  393 (1993).  

In sum, the record shows that the veteran has been made aware 
of the evidence considered by the RO and the bases for its 
decision.  He has been well informed of the requirements for 
the benefits he seeks, but he has not suggested, nor is it 
shown that additional evidentiary development would be 
beneficial in this regard.  Even in the event a definitive 
diagnosis of a chronic right knee disorder were now to be 
obtained, the fact remains that there is no showing of a 
right knee disorder during service, nor is there a clinical 
opinion relating any such disorder to service.  As the 
present record is complete for both of these claims, the case 
is ready for Board review at this time without a need for 
further development.  Id.  


II.  Right Knee 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2000).

The veteran seeks service connection for right knee 
disability.  In a statement received in June 1999, the 
veteran indicated that an attached lay statement supported 
his claim for "right" knee service connection.  In that lay 
statement, a former comrade indicated that he was present in 
Germany from 1975 to 1977, and that he was aware of an 
incident when the veteran was employed at a club and was 
involved in an altercation.  In essence, the veteran contends 
that he sustained a right knee injury while stationed in Bad 
Kissingen, Germany. 

Service medical records reveal that upon service entrance 
examination in August 1974, the veteran was clinically 
evaluated as normal for the lower extremities and other 
musculoskeletal areas.  On December 6, 1976, the veteran was 
seen after he had been hit in the left eye with a pool ball.  
While leaving work on August 26, 1978, the veteran was hit by 
a pool que, and was later treated for a laceration under his 
right eye.  Upon separation examination in August 1978, the 
veteran was clinically evaluated as normal for the lower 
extremities and other musculoskeletal systems.  

It is noted that in March 1997, the veteran underwent VA 
examination for the joints.  He reported that he had injured 
his left knee, not his right knee, in an altercation in 
service.  No specific assessment referable to the right knee 
was made during the March 1997 examination.  VA outpatient 
treatment records dated subsequent to the examination show 
that the veteran underwent surgery on his left knee. 

In an August 1998 VA outpatient treatment record, it was 
noted that the veteran was seen status post left knee 
surgery.  After reporting all of the current left knee 
symptoms, findings, diagnosis, and treatment plan, the 
examiner included a statement that there was a cartilage 
disorder of the right knee.  The remainder of VA outpatient 
treatment records for the knee, dated from 1998 to 1999, 
reflect the veteran's status post left knee meniscectomy, and 
are not referable to the right knee. 

At a personal hearing in December 2000, the veteran testified 
that he was beaten up by a few soldiers while in service, in 
either 1976 or 1978; that he busted his knee in the 
altercation; and that he later had an operation at VA.  As 
indicated in the introduction, the veteran was testifying 
about his knee that has been operated on; hence, based upon 
review of the medical evidence, the Board deduces that the 
veteran was testifying about his left knee and not his right 
knee.  The issue regarding the left knee is not on appeal. 

No other medical evidence about the right knee is of record.  
While the evidence of record is scarce at best on this issue, 
indeed, in his September 2000, substantive appeal, the 
veteran listed as a claim of contention, entitlement to 
service connection for a "right" knee disorder.  In the 
introduction, the Board has pointed the veteran in the 
direction he needs to go if he wishes to pursue his claim for 
entitlement to service connection for a left knee disorder.  

Otherwise, after reviewing the evidence of record, the Board 
finds that the weight of the evidence is against entitlement 
to service connection for right knee disability.  Service 
medical records are negative for complaints or findings 
relative to a right knee injury and there is no post service 
medical evidence of right knee problems; other than a medical 
notation of a right knee cartilage disorder, indicated by VA 
examiner in August 1998. 

While the veteran has alleged for this appeal that he had a 
right knee problem that is due to service, there is no 
competent medical evidence of record showing a current 
diagnosis of a chronic right knee disability, and relating 
that chronic right knee disability to the veteran's period of 
service.  There is only the evidence as indicated above, 
which barely shows that the veteran is even alleging a right 
knee disability, or that there is a current right knee 
disability.  The veteran is not competent to offer opinions 
on medical causation and the Board may not accept unsupported 
lay speculation with regard to medical issues.  Evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, service connection may not be 
predicated on lay assertions of medical causation.  
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b)  (West 1991); 38 C.F.R. 
§ 3.102 (2000).  More specifically, there is no competent 
evidence of a chronic right knee disorder in service; the 
separation examination disclosed  that there were no 
musculoskeletal defects and the veteran had no complaints; 
there is no competent evidence of a right knee diagnosis in 
proximity to service; there is no evidence of continuity of 
symptomatology; and there is no competent evidence linking 
the disorder to service.  Accordingly, the claim for service 
connection for a right knee disability is denied.  


III.  Bilateral Hearing Loss

Regarding the claim for bilateral hearing loss, regulation 38 
C.F.R. § 3.385 provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least 3 of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).  

If there is a current hearing loss disability for VA 
purposes, (i.e., satisfying the criteria of 38 C.F.R. 
§ 3.385), then evidence must be submitted that establishes a 
causal connection between service and the current disability.  
See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Hence, 
even though a veteran may not have had hearing loss at the 
time of separation from service, he or she may still 
establish service connection by meeting the above the 
requirements.  Id.

The veteran served as an Artillery Crewman in service.  In 
service, on August 9, 1977, the veteran underwent a hearing 
conservation examination since he was included in personnel 
who were occupationally exposed to hazardous noise levels or 
very noise hazardous occupations, such as guns crew, weapons 
instructors, and aircraft mechanics.  A serial audiometric 
record of the veteran revealed that hearing acuity, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25

25
LEFT
35
25
20

15

These scores show auditory thresholds for at least 3 of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels for both ears.  The Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, 
the veteran did not have normal hearing at the time of 
service separation.  Id.  

A VA treatment record dated on August 31, 1999, reveals that 
the veteran complained about having impaired hearing.  On 
November 24, 1999, a VA examiner noted that the veteran 
exhibited a severe hearing impairment.  The Board notes that 
in a March 2000 rating decision, and subsequent Statement of 
the Case issued by the RO to the veteran in August 2000, the 
RO incorrectly indicated that the veteran's service medical 
records did not show a hearing loss while on active duty, and 
that there was no record of disease of the ears, or injury to 
the ears in service.  The RO acknowledged that current VA 
medical records show that the veteran was seen for hearing 
loss, but the RO did not acknowledge the in service August 
1977 record in its analysis of this claim.  Rather, it 
appears to the Board that the August 1977 record was 
overlooked by the RO.  

At his video conference in December 2000, the veteran 
indicated that he had problems hearing in service.  The 
veteran testified that he currently wore hearing aids.  

The Board has reviewed the evidence pertinent to this claim 
and determines that the benefit sought is warranted.  While 
the veteran has never been afforded a VA examination for the 
purposes of determining a current level of hearing loss, 
measured in Hertz and decibels, the Board finds that a grant 
of the benefit sought, rather than a remand, is appropriate 
in this case since the evidence of record shows that the 
veteran had a service-connectable hearing loss disability for 
VA purposes, near the time of his service discharge, and that 
he currently suffers with severe impaired hearing.  There is 
no competent evidence to the contrary in the record as it 
currently developed.  Accordingly, the claim is granted.  
38 C.F.R. § 3.385; see also 38 C.F.R. § 3.303(d) (service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes the disease was incurred in service).  


ORDER

Service connection for a right knee disability is denied.  

Service connection for bilateral hearing loss is granted.  



REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  As mentioned in 
the "Duty to Assist" section above, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with  
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and  
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477  
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308  
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case, as to the issues of entitlement to 
service connection for a right eye disorder, bilateral 
hearing loss, and PTSD, respectively, is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant, who is the veteran 
in this case, if the Board were to proceed to issue a 
decision on these claims at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  Thus, 
for the  aforementioned reasons, a remand of these claims is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Regarding the issue of entitlement to service connection for 
a right eye disability, service medical records show that on 
August 26, 1978, the veteran was seen after he had been 
struck under the eye with a pool cue.  The veteran is 
currently service-connected, at zero percent, for a scar 
under the right eye.  The veteran contends that he currently 
has blindness in the right eye due to this incident.  At his 
personal hearing, the veteran also contends that in April 
1975, when he was involved in an automobile accident, that he 
suffered a skull injury that may be related to his right eye 
blindness.  

VA examination in March 1997 reveals that the veteran has 
right homonymous hemianopia, newly diagnosed by the veteran's 
history.  After conversation with the veteran, the examiner 
stated that the veteran felt that he may have had that 
condition for some time.  He reported having a car wreck in 
1985 where someone struck him from the right in which he felt 
like he did not see them approaching.  The examiner stated 
that it was (therefore) "uncertain as to how long the 
patient has had this condition;" and that the most common 
etiology for isolated homonymous hemianopia is 
cerebrovascular accident.  

In a letter dated January 26, 1998, a medical professional 
from VA's Blind Rehabilitation Center wrote a letter to the 
veteran intended to certify that he was permanently visually 
disabled secondary to a complete right-sided visual loss 
(hemianopsia).  It was also stated that, based upon the 
veteran's reported symptoms, it appeared that he may have 
suffered a mild stroke in April 1996, and that he could no 
longer work as a roofer.  

In a VA outpatient treatment record, dated on October 1999, 
the examiner noted that the veteran had a history of right 
eye central visual loss of sudden onset in 1977, and of which 
no etiology has been found by VA.  The examiner noted that on 
September 23, 1999, "we," which means VA, had done a 
computerized tomography scan of the brain, with and without 
contrast, and that it was unremarkable.  The examiner stated 
that it "does not show an old cerebral contusion."  
Therefore, the Board determines that the speculation that the 
veteran had a cerebral accident which resulted in right eye 
blindness is more speculative than it is factual.  The Board 
finds it more prudent at this time to have the veteran 
undergo another VA visual examination to ascertain the 
etiology of his current right eye blindness, without 
speculation, and to determine whether his blindness is 
related to any incident in service.  

Regarding the claim for PTSD, service connection for post-
traumatic stress disorder requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2000).

According to 38 C.F.R. § 4.125 (2000), if the diagnosis of a 
mental disorder does not conform to the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) or is not 
supported the findings on the examination report, the rating 
agency shall return the report to the examiner to 
substantiate the diagnosis.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's testimony alone may 
establish the occurrence of the claimed inservice stressor.  
Id.  

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must 
contain evidence which corroborates his testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d), (f); see also VA 
Adjudication Procedure Manual M21-1, Part VI, 11.38 (Aug. 26, 
1996).  

The veteran served honorably in the U.S. Army for 4 years, 
including during the Vietnam Era.  The veteran's military 
occupational specialty was Artillery Crewman, and he had 1 
year and 11 months of foreign service.  He received a Good 
Conduct Medal.  The veteran seeks service connection for PTSD 
based upon an incident in service where he says that he was 
beat up during an altercation, and was hit under his right 
eye.  The veteran claims that after the incident, he could 
not sleep, he lost control, had nightmares, and started to 
lose his ability to concentrate.  

In April 1997, the veteran tried to commit suicide and the 
diagnosis included depression.  In October 1998, a physician 
noted that the veteran had post-traumatic stress disorder.  
From May 1999 to July 1999, when the veteran was hospitalized 
at VA for other ailments, one of the diagnoses was post-
traumatic stress disorder.  Later, upon discharge, an 
addendum to the hospital record was made, and therein the 
examiner stated that the admission diagnosis was changed from 
PTSD to Rehabilitation Therapy.  In June 1999, the veteran's 
comrade, who is a Reverend, indicated that he was present in 
Germany during the time that the veteran had the alleged 
altercation.  It appears that the veteran has a diagnosis of 
PTSD, and a corroboration of a non-combat related stressor.  
At this time, VA should afford the veteran an examination to 
determine whether his current symptomatology is related to 
service.  

Accordingly, this case is REMANDED to the RO for the 
following development:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be afforded VA 
visual and psychiatric examinations to 
determine the onset and etiology of his 
current right eye blindness disability, 
and to determine whether he currently 
suffers from PTSD based upon his 
inservice noncombat related stressor of 
an altercation in August 1978 wherein he 
suffered injury below the right eye.  The 
claims folder and a copy of the remand 
should be made available to each examiner 
for review during the course of their 
evaluations.  The visual examiner is 
asked to specifically provide an opinion 
regarding whether the veteran's current 
right eye blindness disability stems from 
a cerebrovascular accident, or an 
intercurrent cause, or whether it is just 
as likely as not that it stems from the 
altercation the veteran had in service 
when he was injured under the right eye 
or when he had an automobile accident and 
suffered skull injuries.  

3.  Thereafter, the RO should readjudicate 
these claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



